ORDER
The Disciplinary Review Board on December 11, 1995, having filed with the Court its decision concluding that BARRY F. ZOTKOW of FORT LEE, who was admitted to the bar of this State in 1971, should be suspended from the practice of law for a period of three months for violation of RPC 1.1(a) (gross negligence), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 3.2 (failure to expedite litigation), RPC 3.4(d) (failure to make reasonably diligent efforts to comply with legally proper discovery requests), and *300RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that BARRY F. ZOTKOW is hereby suspended from practice for a period of three months, effective December 11, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.